NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 11/29/2021:
The amendments to claims 1 and 10-12 are acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 11 and 12, prior art fails to teach or reasonably suggest, either singly or in combination, a second reading sensor that reads, from the medium at the predetermined position, storage information stored in an integrated circuit of the medium, wherein the first reading sensor is disposed above the second reading sensor, in addition to the other limitations of the claims.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraft et al. (US 2021/0019719) discloses an automatic teller machine/terminal device comprising: a first reading sensor (55a, 54b) that reads display information displayed on a medium at a predetermined position; and a second reading sensor (54a, 55b) that reads, from the medium at the predetermined position, storage information stored in the medium, wherein the first reading sensor is disposed above the second reading sensor ([0046], [0048], Fig. 4 and 8; claims 1 and 3).  Kraft et al. fails to teach the second reading sensor reads storage information stored in an integrated circuit of the medium.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876